Citation Nr: 1011980	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

In January 2010, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran has not shown evidence of left ear hearing 
loss comporting with VA standards.

2.  The Veteran's right ear hearing loss was incurred in 
active service.

3.  The Veteran's tinnitus was incurred in active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear hearing loss must be denied under the law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)

2.  Right ear hearing loss was incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

3.  Tinnitus was incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a letter 
dated in October 2006, sent prior to the initial unfavorable 
AOJ decision issued in May 2007, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claims as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, such letters informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and all relevant and 
available private treatment records were obtained and 
associated with the claims file.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  He was also provided with a VA 
examination in April 2007.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  The Veteran's tinnitus, however, is not a 
disability for which service connection may be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1133 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009). 

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

As a preliminary matter, the Board notes that the Veteran has 
submitted record of private treatment, including an 
audiogram, dated in September 2008.  While the September 2008 
audiogram does not include a numerical dictation of the test 
results, the graphical representation is presented.  In the 
Board's fact-finding capacity as a de novo appellate body, 
the Board finds it necessary and appropriate to determine the 
numerical result as depicted on the audiogram's graph.  The 
interpretation of graphic data into numeric results is 
analogous to computation of average concentric contraction of 
visual fields (Goldman Bowl) graphs for purposes of rating 
eye disorders and visual impairment.  See 38 C.F.R. § 4.76a 
(2009).  Thus, as will be discussed below, the September 2008 
audiogram was interpreted by the Board. 

The Veteran asserts that he is entitled to service connection 
for his current hearing loss and tinnitus because he was 
exposed to acoustic trauma in service by his twenty-nine 
years of serving on a flight line as an aircraft manager, 
aircraft fabrication superintendent, and aircraft structural 
maintenance craftsman.

Left Ear Hearing Loss

The Veteran underwent VA audiological evaluation in April 
2007.  At that time, the audiologist reported that the 
Veteran had hearing sensitivity of the left ear within normal 
limits across all frequencies.  Specifically, the Veteran's 
pure tone thresholds, in decibels, for the left ear were 20, 
15, 10, 15, 20, measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The Veteran's speech recognition score 
for the left ear was 96 percent.

The Veteran submitted record of private audiological 
treatment, including an audiogram, dated in September 2008.  
The Veteran's pure tone thresholds of the left ear, in 
decibels, as interpreted by the Board, were 20, 25, 20, 30, 
30, measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  A speech recognition score for the left ear 
was not provided.

The Veteran's left ear hearing loss is not a disability as 
defined by regulation, as there is no evidence that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has not submitted or identified additional 
evidence showing that he has left ear hearing loss which 
meets the requirements of 38 C.F.R. § 3.385.

Thus, as a threshold matter, per 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.385, since the Veteran does not have a 
disability as to left ear hearing loss for which service 
connection can be granted, the claim of entitlement to 
service connection for left ear hearing loss must be denied 
by operation of law.

Right Ear Hearing Loss and Tinnitus

The Board notes, and the Veteran does not argue otherwise, 
that his service treatment records are silent for complaint, 
treatment, or diagnosis of right ear hearing loss or 
tinnitus.  The Veteran's service treatment records indicate 
that he underwent hearing acuity testing on no less than 
twenty-three occasions during service.  While such testing 
revealed a decrease in hearing acuity over time, there is no 
record that the Veteran demonstrated hearing acuity outside 
of normal limits.  On a number of occasions of testing, the 
examiners noted the Veteran's duties on a flight line and 
acknowledged dates upon which the Veteran was "assigned to 
noise duty."   

At the time of his January 2010 hearing before the Board, the 
Veteran described his in-service duties to include air frame 
repair, corrosion control, working with sheet metal, and 
aircraft maintenance.  The Veteran reported that he 
experienced loud noises during service and wore hearing 
protection when required.  The Veteran reported that he first 
noticed hearing problems while he was in Korea, in 1991 and 
1992.    

The Board finds that the Veteran has competently and credibly 
testified as to his in-service noise exposure.  Specifically, 
his contention that he was exposed to excessive noise during 
his military service while serving on a flight line for 
twenty-nine years is consistent with his duty titles of 
aircraft manager, aircraft fabrication superintendent, and 
aircraft structural maintenance craftsman, as noted on his 
DD-214, his service separation record. 

Therefore, despite the fact that the record is void of 
documentation of complaints or treatment for hearing 
difficulty during service, the Veteran is competent to 
describe the nature and extent of his in-service noise 
exposure and the Board finds that he indeed was exposed to 
acoustic trauma during service.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).

Having determined that the Veteran was exposed to acoustic 
trauma in service, the Board must now determine whether the 
Veteran has current diagnoses of right ear hearing loss and 
tinnitus for which service connection may be granted and 
whether there is nexus between such disabilities and his 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

As discussed above, the Veteran underwent VA examination in 
April 2007.  At that time, the audiologist reported that the 
Veteran had hearing sensitivity of the right ear within 
normal limits across all frequencies.  The Veteran's pure 
tone thresholds, in decibels, for the left ear were 20, 15, 
10, 15, 25, measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The Veteran's speech recognition score 
for the right ear was 100 percent.

The Veteran submitted record of private audiological 
treatment, including an audiogram, dated in September 2008.  
The Veteran's pure tone thresholds of the right ear, in 
decibels, as interpreted by the Board, were 20, 25, 20, 30, 
40, measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  A speech recognition score for the right ear 
was not provided.  Because the Veteran's September 2008 
audiogram demonstrates a right ear threshold of 40 decibels 
at 4000 Hertz, such audiogram represents the first diagnosis 
of VA-compliant right ear hearing loss associated with the 
Veteran's claims file.  38 C.F.R. § 3.385.

At the time of the Veteran's April 2007 VA examination, he 
reported a history of constant, buzzing, tinnitus since 1992 
or 1993.  Such report represents the first complaint of 
tinnitus associated with the Veteran's claims file.  

The Board notes that at the time of the Veteran's April 2007 
VA examination, the examiner opined that the Veteran's 
hearing loss was not related to his period of       service.  
However, the rationale for such opinion included notation 
that the Veteran did not demonstrate hearing loss at the time 
of the examination.  The examiner also reported that because 
the Veteran's claims file failed to reveal an in-service 
diagnosis of tinnitus, the examiner could not render an 
opinion without resorting to mere speculation.

The Veteran's private treatment provider submitted a 
statement on the Veteran's behalf in January 2010.  The 
physician reported that the Veteran was his patient and that 
he suffered from high frequency hearing loss and tinnitus.  
The physician opined that it is at least as likely as not 
that the Veteran's hearing loss and tinnitus are related to 
his period of service.  The physician reasoned that the 
Veteran had a history of noise exposure on a flight line.   

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The weight of a medical opinion is diminished where 
that opinion is based on an examination of limited scope or 
where the basis for the opinion is not stated.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 
Vet. App. 229, 232 (1993).

In this case, the April 2007 opinions of the VA examiner are 
less probative than the January 2010 opinion of the Veteran's 
private physician.  Significantly, the VA examiner did not 
diagnose hearing loss, and relied upon such, in part, as a 
basis for his opinion that the Veteran's hearing loss was not 
related to his period of service.  Also, the VA examiner 
reported that he could not opine at to the relationship 
between the Veteran's tinnitus and his period of service 
without resorting to mere speculation.  Conversely, the 
Veteran's private physician, subsequent to treating the 
Veteran for VA-compliant right ear hearing loss, opined that 
the Veteran's hearing loss and tinnitus were related to his 
period of service due to his history of noise exposure.  

Thus, consideration of a diagnosis of VA-compliant right ear 
hearing loss, as well as the rationale including notation of 
the Veteran's acoustic trauma during service, render the 
opinion of the Veteran's private physician in at least 
relative equipoise to, if not more probative than, that of 
the VA examiner.

The Board has considered whether service connection is 
warranted for right ear hearing loss on a presumptive basis.  
As discussed above, the Veteran's tinnitus is not a condition 
for which presumptive service connection may be granted.  The 
record fails to show that the Veteran manifested compensable 
right ear hearing loss within the one year following his 
service discharge in May 1994.  As such, presumptive service 
connection is not warranted for right ear hearing loss.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the Board has found that the Veteran was exposed 
to acoustic trauma during his twenty-nine years of service on 
a flight deck.  There is also clinical evidence of VA-
compliant right ear hearing loss and tinnitus.  Finally, 
there is competent medical evidence that the Veteran's 
current right ear hearing loss and tinnitus are related to 
his period of service due to his history of noise exposure.  





(CONTINUED ON THE NEXT PAGE)



Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board finds that the Veteran incurred 
right ear hearing loss and tinnitus as a result of his active 
duty service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


